PD-1683&1684-14
                                           NO.


BRANDON DUNTE LUSTER                             §§     THE COURT                 CO!!RI 0?CiClfi'.tt '#&*}$
               Petitioner,                       §
                                                 §                                     DEC 31 201'}
                                                 §
                                                 §      OF
                                                                                   '-\r.w .'.«n«^
                                                                                             ^osta9
                                                 §
THE STATE OF TEXAS,                              §
               Respondent.                       §      CRIMINAL APPEALS


               Motion to Extend Time to File Petition for Discretionary Review

       Brandon Luster requests that this Court grant him an additional thirty days to File-a^empliant
                                                                          COURT OF CRIMINAL APPEALS
petition for discretionary review.                                                 ---> 0     _„,
                                                                                   btiu o 1 iijM
                                            I. Background
                                                                                Abel Acosta, Clerk
       In two counts, a trial court found Luster guilty of the offense of sexual assault of a child

under the age of fourteen.

       Upon conviction, Luster was appointed appellate counsel (cause numbers: 05-13-01342-

CR/05-13-01343-CR). The intermediate-appellate court issued its opinion on December 1, 2014.

Luster's attorney notified Luster by mail on December 2, 2014. Luster is in the process of trying to

obtain counsel to represent him in his petition for discretionary review and if counsel cannot be

retained, then Luster will file his petition pro-se.

                                     II. Arguments and Authorities

        A.      Law


        Rule 68.2(c) of the Texas Rules of Appellate Procedure permits a partyto seek additional

time to file a petition for discretionary review.1 This rule requires that such request be made "no

later than 15 days after the last day for filing the petition."


                Tex. R. App. P. 68.2(c).
       B.      Facts


       No prior extensions have been sought, but Luster will not be able to timely file his petition
as he is seeking counsel while he is incarcerated.

       C.      Analysis

       Luster requests that this Court grant him an additional thirty days in which to file his petition
for discretionary review. This would make his petition due on Monday, February 2, 2015.
                                    IV. Prayer and Conclusion

        Luster asks this Court to grant him an extension to file acompliant petition for discretionary
review. Specifically, Elchinson asks this Court to allow such apetition to be filed up to 5:00 CST
on Monday, February 2, 2015.

                                       Respectfully Submitted,



                                        Mr. Brandon Luster
                                        Fort Stockton Transfer Facility
                                        1536 IH-10 East,
                                        Fort Stockton, TX 79735
                                        SID Number: 05771270
                                        TDCJ Number: 01891914
                                               Verification


        STATE OF TEXAS                  §
                                        §
        COUNTY OF                       8



BEFORE ME, THE UNDERSIGNED AUTHORITY, on this day personally appeared Brandon Luster, and
being by me first duly sworn, did depose and say the following:

"My name is Brandon Luster. I am over the age of eighteen and competent to makethis verification. 1have
read the foregoing Motion for Continuance, and each statement of fact therein is true and correct. I have
personal knowledge of each such fact stated therein."


FURTHER, AFFIANT SAYETH NOT.




My name is &                                       Certificate of Service


       Icertify that on i&'Ho' )4        atrue and correct copy ofthis Motion was served on Respondant,
The State of Texas, by and through its attorney of Record, Mr. Michael Casillas, Appellate Division,
Crowley Courts Building 133 N. Riverfront Boulevard, LB 19 Dallas, TX 75207 214-653-3600. This service
was accomplished within the parameters ofRule 9.5 ofthe Texas Rules ofAppellate Procedure.


                                                 ts&>?Q c^liSB^T
                                       Brandon Luster